DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10, 12 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 10, claim 10 recites, “the rounded end” twice.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the end surface” and will be interpreted as such.
Re claim 12, claim 12 recites, “smooth transition.”  The term “smooth” is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is smooth to one of ordinary skill may not be to another, and thus, the scope of the claim is unclear.  It appears this language refers to “a transition” and will be interpreted as such.
Re claim 20, claim 20 recites, “the elbow sub-part.”  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “the first elbow sub-part” and will be interpreted as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-10, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Eves et al (“Eves”) (US 2012/0326108).
Re claim 1, Eves discloses an elbow assembly (Fig. 29 30) for a ramp and platform assembly (30 is capable of use with a ramp and platform assembly), comprising: 
a first elbow sub-part (Fig. 29, 50) and a second elbow sub-part (55, [0135] disclosing 50 and 55 as identical) that are selectably and hingeably connectable (Fig. 29) to each other by a joining device (60), each of the first (50) and second elbow sub-parts (55) having: 
a body (51-53) defining a distal end (one end of 51-53), a proximal end (the other end of 51-53), and a longitudinal axis (along 51-53) extending therethrough, the body (51-53) having: 
a base portion (52) extending from the distal end (one end of 51-53) to an intermediate position (proximate 53) located between the distal end (one end of 51-53) and the proximal end (the other end of 51-53), the base portion (52) being configured for insertion into a tubing member (25, [0136]); and 
a connecting portion (51a/b) extending from the intermediate position (proximate 53) to the proximal end (one end of 51-53), the connecting portion (51a/b) having: 
an arm portion (51a, 51b) extending to an end surface (end of 51) at the proximal end (one end of 51-53) and having a first interface surface (the outer end of 51a and 51b) that is parallel to the longitudinal axis (Fig. 31); and 
a guard portion (51e, 51d) having a first concave surface (51d) and a second concave surface (51e) that are oriented toward the arm portion (51a, 51b), wherein a first outer edge (edge of 51d)  of the first concave surface (51d) meets the arm portion (51a, 51b) at a first stop (the corner/intersection thereof), and a second outer edge (edge of 51e) of the second concave surface (51e) meets the arm portion (51a/b) at a second stop (the corner/intersection thereof); 
wherein when the first elbow sub-part (50) is connected (Fig. 29) to the second elbow sub-part (55): 
the second elbow sub-part (55) is configured to pivot (around 60) relative to the first elbow sub-part (50) within a range of motion between the first stop (the corner/intersection of 51a/b to 51d) and the second stop (the corner/intersection of 51a/b to 51e);
the first interface surface (the outer end of 51a and 51b, 51c) of the first elbow sub-part (50) interfaces with (Fig. 29) the first interface surface (the outer end of 51a and 51b) of the second elbow sub-part (55); 
the end surface (end of 51) of the first elbow sub-part (51) nests between the first interface surface (the outer end of 51a and 51b) and at least one of the first concave surface (51d) or the second concave surface (51e) of the second elbow sub-part (55); and 
the end surface (end of 51) of the second elbow sub-part (55) nests between the first interface surface (the outer end of 51a and 51b) and at least one the first concave surface (51d) or the second concave surface (51e) of the first elbow sub-part (50).
The phrases “for,” “configured to” and “configured for” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 4, Eves discloses the elbow assembly of claim 1, wherein the first outer edge (edge of 51d) of the first concave surface (51d) and the second outer edge (edge of 51e) of the second concave surface (51e) are rounded (Fig. 32).
Re claim 5, Eves discloses the elbow assembly of claim 1, wherein when the first elbow sub-part (50) is connected to the second elbow sub-part (55), the connecting portion (51a/b) of the first elbow sub-part (50) defines a first radially outermost dimension (Fig. 29) of the elbow assembly (Fig. 29) on a first side (bottom side) of the longitudinal axis (Fig. 29) and the connecting portion (51a/b) of the second elbow sub-part (55) defines a second radially outermost dimension (bottom side) of the elbow assembly (Fig. 29) on a second side (top side) of the longitudinal axis (Fig. 29) that is opposite the first side (top side), wherein the guard portion (51d/e) of the first elbow sub-part (50) does not project beyond the second radially outermost dimension (bottom side) of the second elbow sub-part (55) on the second side (bottom side) of the longitudinal axis (Fig. 29), and the guard portion (51e/d) of the second elbow sub-part (55) does not project beyond the first radially outermost dimension (top side) of the first elbow sub-part (50) on the first side (top side) of the longitudinal axis (Fig. 29).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 6, Eves discloses the elbow assembly of claim 1, wherein for each of the first elbow sub-part (50) and the second elbow sub-part, the arm portion (51a/b) has a central bore (through which 60 extends) extending therethrough (Fig. 29), with the first interface surface (the outer end of 51a/b, 51c) located on a first side (right side of the bore) of the central bore (through which 60 extends) and a second interface surface (51c) located on a second side (left side) of the central bore (through which 60 extends),  wherein when the first elbow sub-part (50) is connected to the second elbow sub-part (55), the first interface surface (the outer end of 51a/b, 51c) being coplanar with (portion 51c) the second interface surface (51c on 55), the second interface surface (51c) of the first elbow sub-part (50) interfaces with the second interface surface (51c) of the second elbow sub-part (55).
Re claim 7, Eves discloses the elbow assembly of claim 1, wherein the base portion (52) of the first elbow sub-part (50) has a first diameter (Fig. 29-34) and the base portion (52) of the second elbow sub-part (55) has a second diameter (Fig .29-34), to facilitate connection between tubing members (25) of different sizes (as this is a statement of intended use).
Re claim 9, Eves discloses the elbow assembly of claim 1, wherein for each of the first elbow sub-part (50) and the second elbow sub-part (55), the end surface (end of 51a/b) of the arm portion is rounded (Fig. 34).
Re claim 10, Eves discloses the elbow assembly of claim 9, wherein when the first elbow sub-part (50) is connected to the second elbow sub-part (55), the first concave surface (51d) of the first elbow sub-part (50) is configured to partially cover the rounded end (end of 51a/b) of the second elbow sub-part (55) when the second elbow sub-part (55) contacts the first stop (intersection of 51a and 51d) of the first elbow sub-part (50), and the second concave surface (51e) of the first elbow sub-part (50) is configured to partially cover the rounded end (end of 51b) of the second elbow sub-part (55) when the second elbow sub-part (55) contacts the second stop (intersection of 51b and 51e) of the first elbow sub-part (50).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 14, Eves discloses the elbow assembly of claim 1, wherein an intermediate surface (of 53) that is perpendicular or oblique relative to the longitudinal axis (Fig. 31) is located at the intermediate position (at 53) of the body (51, 52, 53).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eves et al (“Eves”) (US 2012/0326108) in view of Baille (US 2014/0191177).
Re claim 2, Eves discloses the elbow assembly of claim 1, wherein the distal end (one end of 50) of the base portion (50) of the body (51-53) of each of the first and second elbow sub-parts (50, 55) is configured to attach directly to a flat portion of a support member (50 is capable of attaching directly to a flat portion of a supper member) via a joining member (60), but fails to disclose a central bore that extends through a central bore of the base portion and through the flat portion of the support member.
However, Baille discloses a central bore (82) that extends through a central bore  (82) of the base portion (at 34) and through the flat portion (of P) of the support member (P, [0046]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the elbow assembly of Eves with a central bore that extends through a central bore of the base portion and through the flat portion of the support member as disclosed by Baille in order to directly couple to a post ([0046]) or to allow for manipulation of components of the connector assembly ([0025]).
Re claim 3, Eves discloses the elbow assembly of claim 1, wherein each of the first elbow sub-part (50) and the second elbow sub-part (55) includes a hinge bore (through which 60 passes) that is configured to receive either of a bolt head or a nut (the bore through which 60 extends is capable of receiving a bolt head or a nut), to enable reversible insertion of the joining device (60), but fails to disclose the hinge bore surrounded by a recess.
However, Baille discloses the hinge bore (142) surrounded by a recess (Fig. 3-4, unlabeled).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the elbow assembly of Eves with the hinge bore surrounded by a recess as disclosed by Baille in order to allow easier access for use of a tool therein.

Claim(s) 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baille (US 2014/0191177) in view of Eves et al (“Eves”) (US 2012/0326108).
Re claim 15, Baille discloses a ramp and platform assembly (Fig .1), comprising: 
a platform section (the flat, horizontal surface of Fig. 1) having a walking surface (surface thereof); 
a ramp section (the inclined sections of Fig. 1) having a first end (left end) and a second end (right end), the first end (left end) being connected to the platform section (the flat, horizontal surface of Fig. 1); 
a first support member (C, Fig. 5) supported by at least one of the platform section (the flat, horizontal surface of Fig. 1) or the ramp section (the inclined sections of Fig. 1); 
a second support member (another C, at 20); and 
a first elbow assembly (20) connecting the first support member (C) to the second support member (C), 
wherein a base portion (at 34) of a first elbow sub-part (22) is joined with the first support member (C) and a base portion (at 34) of the second elbow sub-part (24) is joined with the second support member (C),
but fails to disclose in combination, the first elbow assembly comprising: a first elbow sub-part and a second elbow sub-part that are selectably and hingeably connectable to each other by a joining device, each of the first and second elbow sub-parts having: a body defining a distal end, a proximal end, and a longitudinal axis extending therethrough, the body having: a base portion extending from the distal end to an intermediate position located between the distal end and the proximal end, the base portion being configured for insertion into a tubing member; and a connecting portion extending from the intermediate position to the proximal end, the connecting portion having: an arm portion extending to an end surface at the proximal end and having a first interface surface that is parallel to the longitudinal axis; and a guard portion having a first concave surface and a second concave surface that are oriented toward the arm portion, wherein a first outer edge of the first concave surface meets the arm portion at a first stop, and a second outer edge of the second concave surface meets the arm portion at a second stop; wherein when the first elbow sub-part is connected to the second elbow sub-part, the second elbow sub-part is configured to pivot relative to the first elbow sub-part within a range of motion between the first stop and the second stop, the first interface surface of the first elbow sub-part interfaces with the first interface surface of the second elbow sub- part, the end surface of the first elbow sub-part nests between the first interface surface and at least one of the first concave surface or the second concave surface of the second elbow sub-part, and the end surface of the second elbow sub-part nests between the first interface surface and at least one the first concave surface or the second concave surface of the first elbow sub-part.
However, Eves discloses a first elbow sub-part (Fig. 29, 50) and a second elbow sub-part (55, [0135] disclosing 50 and 55 as identical) that are selectably and hingeably connectable (Fig. 29) to each other by a joining device (60), each of the first (50) and second elbow sub-parts (55) having: 
a body (51-53) defining a distal end (one end of 51-53), a proximal end (the other end of 51-53), and a longitudinal axis (along 51-53) extending therethrough, the body (51-53) having: 
a base portion (52) extending from the distal end (one end of 51-53) to an intermediate position (proximate 53) located between the distal end (one end of 51-53) and the proximal end (the other end of 51-53), the base portion (52) being configured for insertion into a tubing member (25, [0136]); and 
a connecting portion (51a/b) extending from the intermediate position (proximate 53) to the proximal end (one end of 51-53), the connecting portion (51a/b) having: 
an arm portion (51a, 51b) extending to an end surface (end of 51) at the proximal end (one end of 51-53) and having a first interface surface (the outer end of 51a and 51b) that is parallel to the longitudinal axis (Fig. 31); and 
a guard portion (51e, 51d) having a first concave surface (51d) and a second concave surface (51e) that are oriented toward the arm portion (51a, 51b), wherein a first outer edge (edge of 51d)  of the first concave surface (51d) meets the arm portion (51a, 51b) at a first stop (the corner/intersection thereof), and a second outer edge (edge of 51e) of the second concave surface (51e) meets the arm portion (51a/b) at a second stop (the corner/intersection thereof); 
wherein when the first elbow sub-part (50) is connected (Fig. 29) to the second elbow sub-part (55), the second elbow sub-part (55) is configured to pivot (around 60) relative to the first elbow sub-part (50) within a range of motion between the first stop (the corner/intersection of 51a/b to 51d) and the second stop (the corner/intersection of 51a/b to 51e), the first interface surface (the outer end of 51a and 51b, 51c) of the first elbow sub-part (50) interfaces with (Fig. 29) the first interface surface (the outer end of 51a and 51b) of the second elbow sub-part (55), the end surface (end of 51) of the first elbow sub-part (51) nests between the first interface surface (the outer end of 51a and 51b) and at least one of the first concave surface (51d) or the second concave surface (51e) of the second elbow sub-part (55), the end surface (end of 51) of the second elbow sub-part (55) nests between the first interface surface (the outer end of 51a and 51b) and at least one the first concave surface (51d) or the second concave surface (51e) of the first elbow sub-part (50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the elbow assembly of Baille with the above identified features (in effect, the elbow assembly of Eves) as disclosed by Eves in order to accommodate varying slopes ([0042]) and surfaces ([0048]), or to improve use by allowing use in tight spaces, such as stairwells, where tight turns are required ([0136]).
The phrases “for,” “configured to” and “configured for” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 16, Baille as modified discloses the ramp and platform assembly of claim 15, Eves discloses wherein the base portion (52) of the first elbow sub-part (50) is inserted into a tubing portion ([0136]) of the first support member (Baille: C, Eves: [0136]) and the base portion (52) of the second elbow sub-part (55) is inserted into a tubing portion ([0136]) of the second support member (Baille: C, Eves: [0136]).
Re claim 17, Baille as modified discloses the ramp and platform assembly of claim 15, Eves discloses wherein for each of the first elbow sub-part (50) and the second elbow sub-part, the arm portion (51a/b) has a central bore (through which 60 extends) extending therethrough (Fig. 29), with the first interface surface (the outer end of 51a/b, 51c) located on a first side (right side of the bore) of the central bore (through which 60 extends) and a second interface surface (51c) located on a second side (left side) of the central bore (through which 60 extends),  wherein the first interface surface (the outer end of 51a/b, 51c) is coplanar with (portion 51c) the second interface surface (51c on 55), wherein the second interface surface (51c) of the first elbow sub-part (50) interfaces with the second interface surface (51c) of the second elbow sub-part (55).
Re claim 19, Baille as modified discloses the ramp and platform assembly of claim 15, wherein the base portion (at 134) of the first elbow sub-part (24) is attached directly to a flat portion (of P) of the first support member (P) via a joining member (through 182) that extends through a central bore (182) of the base portion (at 134) and through the flat portion (of P of the first support member (P), and wherein the base portion (at 34) of the second elbow sub-part (22) is inserted into a tubing portion (of C) of the second support member (C, see Fig. 2).
Re claim 20, Baille as modified discloses the ramp and platform assembly of claim 15, Eves discloses wherein the elbow sub-part (50) is configured to selectably and hingeably connect (Fig. 29-34) to a second elbow sub-part (55).

Allowable Subject Matter
Claim(s) 8, 11-13, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635